                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER GOODVINE,
                                                                   OPINION and ORDER
        Plaintiff,
 v.                                                                   18-cv-259-wmc

 SHERIFF RICHARDS, ET AL.,

        Defendants.


       Plaintiff Christopher Goodvine contends that staff at the Columbia County Jail

violated his constitutional rights when he was incarcerated there in 2015. On October 23,

2018, the court granted Goodvine leave to proceed on (1) Eighth, First and Fourteenth

Amendment claims against defendants Stuewer and Hatton; (2) Eighth and First

Amendment claims against defendant Bursaw; and (3) Wisconsin battery claims against

Stuewer, Bursaw and Hatton, all of which arose from an altercation between Goodvine and

defendants on October 22, 2015.       While Judge Conley will be resolving Goodvine’s

pending motion for reconsideration and the various motions related to defendants’ motion

to dismiss, in this opinion I will resolve defendants’ motion to compel (dkt. 49) and motion

to extend the dispositive motion deadline (dkt. 53).




I.     Motion to Compel (dkt. #49)

       Defendants seek an order compelling Goodvine to amend his responses to nine of

Goodvine’s responses to their discovery requests. Defendants also seek costs and fees

incurred in bringing this motion. Defendants explain that Goodvine’s January 30, 2019,



                                             1
responses to their discovery requests were inadequate in a number of respects, and that

Goodvine has failed to respond to defense counsel’s February 15, 2019, letter setting out

how his responses were inadequate. I am resolving each complaint as follows:

       Interrogatory No. 1: Defendants asked Goodvine to provide all facts and produce

all documents related to his appeal of his grievance to the sheriff, but Goodvine has not

responded. Goodvine represents that he does not have any copies of any documents and

that he already provided all relevant facts. If Goodvine has more information, then he

must promptly turn it over. If he does not do so by August 21, 2019, then he will be

precluded from later using in this lawsuit any information that would be responsive to this

interrogatory for any purpose in this lawsuit.      If he develops additional responsive

information after August 21, 2019, then he must disclose it to defendants immediately.

       Interrogatory No. 4: Defendants asked Goodvine to identify and provide contact

information for any witness to the conversation in which defendant Stuewer allegedly told

Goodvine that he “like[d] to keep close tabs on you brothers from the hood.” Goodvine

responded that he does not have the specific information that defendants requested: each

witness’s full name, telephone number, current address and a description of his relationship

to them. However, in their February 15, 2019, letter to Goodvine, defense counsel

modified their request, asking Goodvine to report whether the witnesses were inmates or

employees, and requesting that Goodvine describe these individuals to the best of his

abilities. (Dkt. #50-3.) Defendants’ request is fair and Goodvine’s response does not

address defendants’ acknowledgment that he might not have all the information.

Accordingly, Goodvine must turn over whatever information he has about witnesses to the


                                             2
conversation referenced in Interrogatory No. 4 by August 21, 2019.              Thereafter,

Goodvine may supplement his response to this interrogatory as necessary as he collects

more responsive information. Goodvine’s failure to turn over this information will result

in an order precluding him from admitting any evidence from witnesses to this

conversation.

       Interrogatory No. 5: Defendants asked Goodvine to (1) identify inmates involved

in the alleged plot by white inmates to get Goodvine removed from the Dorm or lose Huber

privileges, (2) describe the evidence that supports Goodvine’s allegation that the plot

existed, and (3) describe the evidence Goodvine has to support his allegation that jail

administrators knew about the plot.       Goodvine responded that his evidence is his

recollection of events and “witness’s statements to him,” but he did not provide the names

of those witnesses. Defendant’s requested the names of those witnesses in the February

15 letter, but Goodvine has not provided them, and he contends that defendants are in the

best position to have that information. In any event, Goodvine claims he does not have

the information defendants seek.

       Defendants have no reason to know who Goodvine intends to call as witnesses, and

Goodvine provides no other explanation for refusing to turn over this information.

Goodvine must turn over whatever information he has about witnesses who may testify

about the alleged plot and that jail employees knew about the alleged plot by August 21,

2019. He may then supplement his response as necessary with more specific information.

Goodvine’s failure to turn over this information will result in an order precluding him from

admitting any evidence from witnesses (other than himself) related to allegations that


                                             3
white inmates plotted to have him removed from the Dorm and/or have his Huber

privileges revoked, and that any jail employees knew about it.

       Interrogatory No. 6:       Defendants sought information related to Goodvine’s

allegations that there were confrontations between “Deputy Hatton and white inmates”

where Hatton did not take disciplinary action against the white inmates. In particular,

defendants requested the date of each alleged confrontation and the names of the inmates

involved, and what evidence supported Goodvine’s contention that Hatton took no action.

Goodvine responded that he never witnessed such confrontations, and he now argues that

this interrogatory did not track his allegations in his complaint accurately: he alleged that

he witnesses instances of confrontation between only white inmates, and that Hatton, as a

witness to those confrontations, took no action.

       Goodvine has a point: Goodvine did not allege that Hatton did not take disciplinary

action against white inmates for confrontations between Hatton and white inmates.

Accordingly, the court will not compel Goodvine to respond to this request as written, and

defendants will be required to reframe this interrogatory.       Under the circumstances,

Goodvine’s response to this edited interrogatory will be due 14 days after it is served upon

him.

       Interrogatory No. 8: Defendants requested the names of the other inmates who

wanted to file a PREA grievance related to the position of the dormitory toilet facilities,

and Goodvine responded that he could not provide their names until defendants gave him

the names of the inmates housed with him during the relevant time period. However, in

the February 15 letter, defendants responded that Goodvine could describe the other


                                             4
inmates to the best of his recollection. Goodvine’s failure to respond to this request lacks

merit. Goodvine does not represent that he does not remember any details about the other

inmates, and it appears that he has made no effort whatsoever to respond to this request.

Accordingly, Goodvine must respond specifically to Interrogatory No. 8 by August 21,

2019, and supplement his response as he gathers more information about the other

inmates who wanted to file a PREA grievance about the toilet facilities in the dormitory.

Goodvine’s failure to turn over the information as directed will cause the court to bar him

from submitting evidence related to the allegation that other inmates wanted to file a PREA

grievance about the toilet facilities in the dormitory.

       Interrogatory No. 9: Defendants asked Goodvine to identify every person who

was a witness to, or in the vicinity of, the events he describes in Paragraphs 13, 14, 15 and

19 of the complaint, providing the name, address, telephone number, and employer of each

such person.    Goodvine responded by identifying multiple employees, as well as “all

inmates in the pod with plaintiff at the time.” (Dkt. #50-2, at 3.)

       Request Nos. 3 and 9:         Defendants requested production of all documents

Goodvine relied on to respond to their interrogatories and requests for admission, as well

as copies of documents that support Goodvine’s excessive force and battery claims.

Goodvine responded by inviting defense counsel to inspect his records or pre-pay for the

records, which defendants argue is non-responsive. Goodvine represents that he cannot

pay the cost of producing these documents and reiterates that he will make them available

for counsel to copy.




                                              5
       Defense counsel probably could arrange to inspect and copy Goodvine’s records,

but I will not require defense counsel to sift through all of Goodvine’s legal materials to try

to find the responsive documents. Accordingly, while the court will not compel Goodvine

to send copies of responsive documents to defendants, Goodvine must pull out from his

materials all documents that are responsive to Request Nos. 3 and 9, so that defense

counsel can efficiently review and copy the documents. The court will leave it to the parties

to determine the exact time and place for inspection, but Goodvine must have responsive

documents set aside and organized for inspection at least 24 hours before the agreed upon

inspection time frame.

       Request Nos. 4 and 5:          Defendants requested production of all pleadings,

petitions, motions, discovery, witness lists, correspondence and competency evaluations

related to the proceedings in Columbia County Case No. 15CF425, including evaluations

performed by Dr. Brad Smith, Dr. John Pankiewicz, and Dr. J. Dave M.D. Defendants

provided Goodvine with a release form authorizing disclosure of this information to

defense counsel, but defendants never received a signed authorization. Goodvine claims

that these documents are not relevant to his claims in this lawsuit, but publicly available

records of this proceeding show that Goodvine has been charged with violating Wis. Stat.

§ 940.20(1), battery by prisoners, and that the charge arises from the events that took

place on October 22, 2015, at the jail.       See State v. Goodvine, Case No. 2015CF425

(Columbia Cty., filed Oct. 27, 2015), available at https://wcca.wicourts.gov (last visited

July 24, 2019). Given that Goodvine’s excessive force and battery claims also arose from

events that took place on October 22, 2015, the filings related to this proceeding may lead


                                              6
to admissible evidence in this lawsuit. Accordingly, by August 21, 2019, Goodvine shall

either produce documents responsive to Request Nos. 4 and 5, or sign the authorization

giving defense counsel access to those records.

       Finally, defendants’ request for fees and costs will be denied, since the court is not

granting defendants’ motion in full and the record of Goodvine’s interactions with counsel

and the court in this case does not indicate a clear attempt at obfuscation. That said, to

the extent Goodvine does not apply this court’s rulings to his future interactions with

counsel, I will be more likely to consider awarding defendants fees and costs or otherwise

sanctioning Goodvine for failing to comply with the Federal Rules of Civil Procedure.




II.    Motion to Extend Dispositive Motion Deadline (dkt. 53)

       Defendants ask to extend the August 30, 2019, dispositive motion deadline to

September 30, 2019, explaining that they need the additional time to prepare their motion

in light of Goodvine’s deficient discovery responses. Their request is well-taken and there

is room in the trial schedule to accommodate this extension, so I am granting the motion.




                                             7
                                 ORDER

IT IS ORDERED that:

(1)   Defendants’ motion to compel (dkt. 49) is GRANTED in part and DENIED
      in part, as provided above.

(2)   Defendants’ motion to extend dispositive motion deadline (dkt. 53) is
      GRANTED. The dispositive motion deadline is now September 30, 2019.

Entered this 7th day of August, 2019.

                                  BY THE COURT:

                                  /s/

                                  STEPHEN L. CROCKER
                                  Magistrate Judge




                                        8
